UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6393


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZSA ZSA COUNCIL, a/k/a Toochie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, District
Judge. (3:09-cr-00378-JRS-1; 3:11-cv-00377-JRS)


Submitted:   July 12, 2013                   Decided:   July 18, 2013


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zsa Zsa Council, Appellant Pro Se.         Angela Mastandrea-Miller,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zsa Zsa Council seeks to appeal the district court’s

order denying relief on her 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Council has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument      because    the    facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3